Citation Nr: 9908341	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  98-08 140A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a lung cancer, 
secondary to Agent Orange exposure in service.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. P. Havelka, Associate Counsel


INTRODUCTION

The veteran's active military service extended from August 
1965 to August 1967 and from May 1974 to January 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  That rating decision denied 
entitlement to service connection for lung cancer as a result 
of exposure to herbicides during service.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran had active military service in the Republic 
of Vietnam during the Vietnam era.

3.  The service medical records do not show any diagnosis of 
lung cancer during service or within 30 years after the 
veteran left the Republic of Vietnam.  

4.  The veteran's service personnel records reveal that his 
last day of service in the Republic of Vietnam was March 13, 
1967.

5.  The medical evidence of record reveals that the first 
diagnosis of lung cancer was made in December 1997 which is 
more than 30 years after the veteran's last service in 
Vietnam, and consequently his last date of possible exposure 
to Agent Orange.  

6.  There is no medical opinion, or other competent evidence, 
linking the veteran's lung cancer to the veteran's active 
military service or to Agent Orange exposure during service. 



CONCLUSION OF LAW

The veteran has not presented a well grounded claim for 
service connection for lung cancer, secondary to Agent Orange 
exposure in service, and therefore there is no statutory duty 
to assist the appellant in developing facts pertinent to this 
claim.  38 U.S.C.A. §§ 101(16), 1110, 1116, 5107(a) (West 
1991 & Supp. 1997); 38 C.F.R. §§ 3.303, 3.307(a)(6), 3.309(e) 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the RO committed error in denying 
service connection for lung cancer as a residual of Agent 
Orange exposure in service.  He argues that he was exposed to 
Agent Orange during his service in Vietnam.  He avers that as 
a result of this exposure he has lung cancer. 

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991)(emphasis 
added).  Establishing a well grounded claim for service 
connection for a particular disability requires more than an 
allegation that the disability had its onset in service or is 
service-connected; it requires evidence relevant to the 
requirements for service connection and of sufficient weight 
to make the claim plausible and capable of substantiation.  
See Franko v. Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).

Generally, the three elements of a "well grounded" claim 
are: (1) evidence of a current disability as provided by a 
medical diagnosis; (2) evidence of incurrence or aggravation 
of a disease or injury in service as provided by either lay 
or medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996);  see also 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).

tion is sufficient to render the claim for 
service connection for the presumptive disease well grounded.  
Darby v. Brown, 10 Vet. App. 243, 246 (1997); Brock v. Brown, 
10 Vet. App. 155, 162 (1997).  Put another way, "where 
38 U.S.C. § 1116 and 38 C.F.R. §§ 3.307(d) and 3.309(e) are 
satisfied, the requirements for evidence of both service 
incurrence and causal nexus are satisfied."  Darby v. Brown, 
10 Vet. App. 243, 246 (1997); Brock v. Brown, 10 Vet. 
App. 155, 162 (1997). 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991).  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998). 

VA regulations provide that, if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease; multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and, soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  Presumptive service connection 
for these disorders as a result of Agent Orange exposure is 
warranted if the requirements of Sec. 3.307(a)(6) are met.  
38 C.F.R. § 3.309(e) (1998) (emphasis added);  38 U.S.C.A. 
§ 1116 (West 1991 & Supp. 1997);  Respiratory cancers, may be 
presumed to have been incurred during active military service 
as a result of exposure to Agent Orange they manifest to a 
degree of 10 percent within 30 years after the last date on 
which the veteran was exposed to Agent Orange during active 
service.  38 C.F.R. § 3.307(a)(6)(ii) (1998).  

The governing regulations also provide that a "veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 and has a disease listed at 
Sec. 3.309(e) shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service."  38 C.F.R. 
§ 3.307(a)(6)(iii) (1998) (emphasis added).

If the rebuttable presumption provisions of 38 C.F.R. § 
3.307(d) (1998) are also not satisfied, then the veteran's 
claim shall fail.  338 U.S.C.A. § 1113 (West 1991 & Supp. 
1997); 38 C.F.R. § 3.307(d), (1998).

The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See Notice, 61 Fed.Reg. 
414421 (1996).

In this case the veteran avers that he developed lung cancer 
as a result of exposure to Agent Orange in service.  The 
veteran's service medical records appear to be complete.  
There is no indication in any of the service medical records 
of any complaints, or diagnosis, of lung cancer during 
service.  

The veteran's service personnel records reveal that the 
veteran departed from his tour of service in Vietnam on March 
13, 1967.  That is the last date on which the veteran could 
have been exposed to Agent Orange during active service.  

VA medical treatment records reveal that the veteran was 
treated on November 25, 1997 for complaints of "pain left 
side of back especially in morning and when he coughs.  Dull 
pain x 10 days."  A chest x-ray was taken which revealed a 
"patchy area of the left upper lung."  A CT scan was 
conducted to assist in diagnosis and the December, 3, 1997 CT 
Scan report indicated that evaluation was still difficult as 
the radiologist could not exclude the possibility of either a 
malignant process or an inflammatory process.  A biopsy was 
conducted and the December 19, 1997 pathology report revealed 
a diagnosis of "squamous cell carcinoma," lung cancer.

The veteran has made various assertions in written statements 
to VA.  He avers that he warrants service connection for his 
lung cancer manifested within "30 calendar years since I 
left Vietnam and I can't envision anyone holding that to an 
exact Month and Day because any doctor will admit it is 
impossible to date tumors."  

The Board concedes that the veteran has lung cancer which is 
a disease which warrants service connection on a presumptive 
basis for exposure to Agent Orange during service.  38 C.F.R. 
§ 3.309(e) (1998).  The Board also concedes that the veteran 
had active service in the Republic of Vietnam during the 
Vietnam era.  Because the veteran served in Vietnam during 
the appropriate period of time and has lung cancer, which is 
a disease enumerated in 38 C.F.R. § 3.309(e), the veteran is 
presumed to have been exposed during this period of service.  
38 C.F.R. § 3.307(a)(6)(iii) (1998) (emphasis added); McCartt 
v. West, No. 97-1831 (U.S. Vet. App. Feb 8, 1999)(slip op. at 
7).

Although the veteran has a presumptive disease and is 
presumed to have been exposed to Agent Orange during service, 
he nevertheless has failed to present a well grounded claim.  
The controlling regulations are very specific.  In order to 
warrant service connection for lung cancer on the presumptive 
basis of Agent Orange exposure, the cancer must become 
manifest to a degree of 10 percent within "30 years, after 
the last date on which the veteran was exposed to an 
herbicide agent during active military, naval, or air 
service."  38 C.F.R. § 3.307(a)(6)(ii)(1998).  As noted 
above, the veteran's service personnel records clearly 
indicate that he departed Vietnam on March 13, 1967; thirty 
years from that date would be March 13, 1997.  The veteran's 
lung cancer was not diagnosed until December 1997, 
approximately 30 years and 9 months after his last date of 
service in Vietnam.  Upon review we note that the medical 
evidence reveals that the veteran first had symptoms of chest 
pain starting on, or around, November 15, 1997 which is 10 
days prior to the November 25, 1997 VA treatment record.  
Even using this date, it is still 8 months beyond the 30 year 
period of time during which service connection for lung 
cancer is warranted.  38 C.F.R. § 3.307(a)(6)(ii)(1998).

The Board finds that, although the veteran has met the 
regulatory presumption of active service in the Republic of 
Vietnam during the Vietnam era, and has competent medical 
evidence submitted demonstrating that he has lung cancer, 
nevertheless his claim for service connection for lung cancer 
on the presumptive basis of exposure to Agent Orange is not 
well grounded.  The veteran's lung cancer did not become 
manifest to a degree of 10 percent within 30 years after the 
last date on which the veteran was exposed to an herbicide 
agent during service.  Medical evidence of the existence of 
lung cancer manifest to a degree of 10 percent within the 30 
year presumptive period of time is required for the claim for 
service connection for the lung cancer on the presumptive 
basis of Agent Orange exposure to be well grounded.  Darby v. 
Brown, 10 Vet. App. 243, 246 (1997); Brock v. Brown, 10 Vet. 
App. 155, 162 (1997).  The veteran has not presented such 
evidence, therefore his claim cannot be well grounded.  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  However, the United States Court of 
Veterans Appeals has held that where the issue involves 
medical causation, competent medical evidence that shows that 
the claim is plausible or possible is required to set forth a 
well-grounded claim.  Caluza v. Brown, 7 Vet. App. 498 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

In this case the veteran has submitted absolutely no 
competent medical evidence which in any way relates his 
current lung cancer to Agent Orange exposure during service.  
The veteran has merely made assertions that this cancer was 
caused by Agent Orange exposure.  He also asserts that the 
size of the "tumor removed was rather large and had been 
there for a considerable length of time growing rather than 
just appearing out of the blue."  

The veteran's statements are not competent evidence to 
establish the etiology of his lung cancer.  Medical diagnosis 
and causation involve questions that are beyond the range of 
common experience and common knowledge and require the 
special knowledge and experience of a trained physician.  
Because he is not a physician, the veteran is not competent 
to make a determination that his lung cancer is related to 
his active military service or to Agent Orange exposure 
during service.  See Espiritu, 2 Vet. App. at 495; Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).

In the veteran's March 1998 notice of disagreement he 
indicated that he was receiving continuing radiation and 
chemotherapy treatment for his lung cancer at a VA medical 
center.  The Board notes that the veteran does not assert 
that these treatment records will relate his lung cancer to 
service.  Rather, the veteran states that these records show 
continuing treatment for lung cancer which VA already 
concedes the veteran has.  

The veteran has submitted absolutely no medical evidence 
which in anyway relates his current lung cancer to his active 
military service or to any Agent Orange exposure he may have 
incurred during service over three decades ago.  

The veteran fails to show the required nexus between his 
current lung cancer and any in-service disease or injury he 
incurred.  See Caluza, 7 Vet. App. at 506. There is no 
medical evidence establishing a link to the veteran's active 
military service or to Agent Orange exposure during service..  
See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); 
Franko v. Brown, 4 Vet. App. 502, 505 (1993).  Regulations 
require a continuity of symptomatology to link the post-
service symptoms to injury during service when the fact of 
chronicity in service is not adequately supported.  38 C.F.R. 
§ 3.303(b) (1998).

The veteran does not meet the third element required for the 
claims to be well grounded.  See Caluza, 7 Vet. App. at 506; 
Dean v. Brown, 8 Vet. App. 449, 455 (1995); Slater v. Brown, 
9 Vet. App. 240 (1996).  "A claim for a disability cannot be 
well grounded unless there is a medical opinion that links 
the current disability to the appellant's term of service.  
In the usual case this nexus would consist of a medical 
diagnosis of a current disability that 'looks backward' to an 
in-service disease or injury and links the two."  Martin v. 
Gober, 10 Vet. App. 394 (1997); Caluza, 7 Vet. App. at 506; 
Dean v. Brown, 8 Vet. App. 449, 455 (1995); Slater v. Brown, 
9 Vet. App. 240 (1996).

The Board has thoroughly reviewed the claims file.  However, 
we  find no evidence of any plausible claim.  Since the 
veteran has not met his burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claim is well grounded, it must be 
denied.  See Boeck v. Brown, 6 Vet. App. 14, 17 (1993) (if a 
claim is not well-grounded, the Board does not have 
jurisdiction to adjudicate it).  

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the veteran has not put the VA on notice of the 
existence of any specific, particular piece of evidence that, 
if submitted, could make his claims well grounded.  See also 
Epps v. Brown, 9 Vet. App. 341 (1996).  Accordingly, the 
Board concludes that VA did not fail to meet its obligations 
under 38 U.S.C.A. § 5103(a) (West 1991).





ORDER

Because it is not well-grounded, the veteran's claim for 
service connection for lung cancer, secondary to Agent Orange 
exposure in service is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 
- 3 -


- 1 -


